353 S.W.3d 473 (2011)
Joaquin D. WARREN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73143.
Missouri Court of Appeals, Western District.
December 6, 2011.
S. Kate Webber, for Appellant.
Timothy A. Blackwell, for Respondent.
Before Division Three: JAMES E. WELSH, Presiding Judge, JOSEPH M. ELLIS, Judge and JAMES M. SMART, JR., Judge.

ORDER
PER CURIAM:
Joaquin Warren appeals from the denial of his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).